95 N.Y.2d 924 (2000)
744 N.E.2d 136
721 N.Y.S.2d 601
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
WILLIAM A. VALERIO, Appellant.
Court of Appeals of the State of New York.
Decided November 28, 2000.
*925 Law Offices of Michael H. Sussman, Goshen (Stephen Bergstein of counsel), for appellant.
Donna M. Cathy, District Attorney of Seneca County, Waterloo, for respondent.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. The determinations regarding the scope of the initial stop, the questioning of defendant about the clothing in his trunk, defendant's consent to search the vehicle, the inventory search and the use of a drug-sniffing dog to search the vehicle all involve mixed questions of law and fact. Inasmuch as those determinations are supported by evidence in the record, they are beyond further review by this Court.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.